Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lanfranchi (US 7,497,322).
Lanfranchi shows a vacuum star wheel 1 having a quick change-change mounting assembly 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goudy et al. (US 2015/0344238) in view of Lanfranchi.
Goudy et al. show a star wheel 22 which includes a height adjustment assembly, see paragraph [0053].  Not expressly disclosed is the use of vacuum.  To include such a vacuum onto Goudy et al. would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of just such a teaching by Lanfranchi as it is extremely well known and conventional to use vacuum star wheels in order to retain containers on transfer wheel.
Re claim 2, Goudy et al. includes both a quick-change height and mounting assembly for holders which are found on discs 32A.
Re claim 3, there are a limited number of release couplings for the height adjustment as best shown in Figure 15.
Re claim 4, Figure 15 shows a base assembly 102 and a traveling hub 36.
Re claim 11, only one actuator is shown for causing height adjustment.
Re claim 12, the finish of the wheel can be considered to be scratch resistant.
Re claim 13, the disc components 32 are limited in number and their couplings are also limited in number.
Re claim 14, necks of containers are held.
Re claim 15, a rotating shaft is shown and Lanfranchi teaches the use of a vacuum.
Re claim 16, as per claim 2 rejection.
Re claim 17, as per claim 3 rejection.
Re claim 18, as per claim 4 rejection.
Allowable Subject Matter
Claims 5-10, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       09/12/2022